

ACQUISITION AGREEMENT


           This ACQUISITION AGREEMENT is entered into and made effective as of
the 27th  day of September, 2011 (the “Effective Date”) and the Closing shall be
on  November 1, 2011 (the “Closing Date”)   by and between GBS Enterprises,
Inc., a Nevada Corporation ("GBS" or “Buyer”); SD Holdings Ltd., a Mauritius
Corporation ("SYN”), having an office at 608 St. James Court, St. Denis Street,
Port Louis, Mauritius;  and the shareholders of SYN (“SHR”), as listed in
Exhibit A, owning 100% of issued and outstanding shares of SYN (combined as the
“Seller” and represented by Madan S. Kumar, the SHR Representative).


WHEREAS, Seller is the one hundred (100) percent controlling shareholder of SYN,
and upon the terms and conditions set forth below, Seller desires to transfer
all of the shares of SYN owned by Seller to Buyer, such that, following such
transaction, SYN will be a wholly-owned subsidiary of Buyer; and


           NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the Parties hereto
agree as follows:

 
1.    SALE AND PURCHASE OF SHARES.


1.1     PURCHASE.  Subject to the terms and conditions herein set forth, GBS
hereby agrees to purchase and Seller hereby agrees to sell one hundred percent
(100%) of the issued and outstanding shares of SYN (“SYN Shares”) to GBS.


1.2     CONSIDERATION.  The consideration for the SYN shares shall be:


1.2.1      Share Consideration.  The share consideration to be issued to SHR at
Closing of the acquisition for the SYN Shares shall be 700,000 shares of common
stock of GBS (“GBS Common Shares”), all of which shall be restricted for trading
for a 6 month period after the Effective Date (provided, however, the GBS Common
Shares will be restricted for trading for one year in event GBS has not timely
filed quarterly and annual reports with the U.S. Securities and Exchange
Commission). The GBS Common Shares to be distributed as listed in Exhibit
G.  Any private sale in a private placement by SHR or its assignees shall comply
with the United States Securities Act of 1933, as amended and such compliance
will be the sole responsibility of the SHR or its assignee who is making the
sale in a private placement.


1.2.2      Cash Consideration. The cash consideration to be paid to SHR at the
Closing of the acquisition for one hundred percent (100%) of the outstanding
shares of SYN shall be (USD) $525,529.00 (Five Hundred and Twenty Five Thousand
Five Hundred and Twenty Nine United States Dollars). The aforementioned amount
shall be paid into two different accounts, of which $421,958.00 shall be paid
into the Cybernet Software Systems Inc. (CSS) bank account for immediate
repayment of all Notes Payable as listed in Exhibit B and the remainder of
$103,571.00 shall be paid into the SYN bank account for immediate pro rata
distribution to the SHR as listed in Exhibit C.  CSS and SYN bank details are
attached as Exhibit D.

 
2.  REPRESENTATIONS AND WARRANTIES


2.1         REPRESENTATIONS AND WARRANTIES OF SYN. 


 SYN represents and warrants as follows:


a) CORPORATE ORGANIZATION AND GOOD STANDING.  SYN is duly organized, validly
existing, and in good standing under the laws of Mauritius and is qualified to
do business as a foreign corporation in each jurisdiction, if any, in which its
property or business requires such qualification

 
 

--------------------------------------------------------------------------------

 
 

b)         CORPORATE AUTHORITY.  SYN has all requisite corporate power and
authority to own, operate and lease its properties, to carry on its business as
it is now being conducted and to execute, deliver, perform and conclude the
transactions contemplated by this Agreement and all other agreements and
instruments related to this Agreement.


c)        AUTHORIZATION.  Execution of this Agreement has been duly authorized
and approved by SYN (Board and the Shareholders) .


d)           CAPITALIZATION. (SYN SHARES)
 
(1)           The authorized capital stock of SYN consists of 15,013,209 shares
of SYN Common Stock with a par value of US$0.01.  The issued shares of SYN stock
consists of 15,013,209 Common Stock shares. All shares of SYN shall be duly
authorized, validly issued, fully paid, non-assessable and free of preemptive
rights at Closing,
 
(2)           SYN has no contract or other obligation to repurchase, redeem or
otherwise acquire any shares of SYN stock, or make any investment (in the form
of a loan, capital contribution or otherwise) in any other Person.  The
15,013,209 shares referred to in d.1 above includes all issued and  outstanding
subscriptions, options, warrants, puts, calls, rights, exchangeable or
convertible securities or other commitments or agreements of any character
relating to the issued or unissued shares or other securities of SYN.  None of
the outstanding equity securities or other securities of SYN was issued in
violation of the Securities Act of 1933 or any other legal requirement.


(3)           Each shareholder has good and marketable title as the legal and
beneficial owner of record to the SYN Common Stock as set forth in Exhibit A,
free and clear of any and all security interests, options or rights of any
nature.
 
e)        LITIGATION.  To SYN’s knowledge, there are no pending, threatened, or
existing litigation, bankruptcy, criminal, civil, or regulatory proceeding or
investigation, threatened or contemplated against SYN.


f)  
 FINANCIAL STATEMENTS.

 
(i) SYN has furnished or made available to Buyer, or will make available to
Buyer prior to the Closing, true and complete copies of the financial statements
of SYN for its past two fiscal years (the “SYN Financial Statements”), and SYN
shall furnish or make available to Buyer true and complete copies of SYN's
financial statements for all monthly periods ending after its most recent fiscal
year up to and including the Closing Date.
 
                          (ii) The SYN Financial Statements fairly present in
all material respects the consolidated financial condition and the results of
operations of SYN as at the respective dates thereof and for the periods
indicated therein 


g)          ABSENCE OF CERTAIN CHANGES OR EVENTS.  Since the end of its most
recent fiscal year and to the date of this Agreement, (i) SYN has, in all
material respects, conducted its business in the ordinary course consistent with
past practice; (ii) there has not occurred any change, event or condition that
is or would reasonably be expected to result in a Material Adverse Effect; and
(iii)  SYN has not taken and will not take any of the actions that SYN has
agreed not to take from the date hereof through the Closing.
 
h)    UNDISCLOSED LIABILITIES.  To SYN’s knowledge, SYN has no material
obligations or liabilities of any nature (whether accrued, matured or
un-matured, fixed or contingent or otherwise) other than (i) those set forth or
adequately provided for in the consolidated balance sheet (and the related notes
thereto) of SYN as of the end of the most recent fiscal year  included in the
SYN Financial Statements, (ii) those incurred in the ordinary course of business
consistent with past practice since the end of the most recent fiscal year  and
(iii) those incurred in connection with the execution of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

i)    LEGAL PROCEEDINGS.  To SYN’s knowledge, SYN is not a party to any, and
there is no pending or, to the SYN’s knowledge, threatened, legal,
administrative, arbitral or other proceeding, claim, action or governmental or
regulatory investigation of any nature against SYN, or any of its officers or
directors which, if decided adversely to SYN, would, individually or in the
aggregate, be material to SYN.  There is no injunction, order, judgment or
decree imposed upon SYN, or any of its officers or directors, or the assets of
SYN.
 
j)    TAXES AND TAX RETURNS.
 
 
(a)
(i) To SYN’s knowledge, SYN has filed or caused to be filed all  federal, state,
foreign and local tax returns required to be filed with any tax authority; (ii)
all such tax returns are true, accurate, and complete in all material respects;
(iii) SYN has accrued or paid or caused to be paid all taxes that are due and
payable by any of such companies, other than taxes which are being contested in
good faith and are adequately reserved against or provided for in the SYN
Financial Statements, and (iv) SYN does not have any material liability for
taxes for any current or prior tax periods in excess of the amount reserved or
provided for in the SYN Financial Statements (but excluding, for this Clause
(iv) only, any liability reflected thereon for deferred taxes to reflect timing
differences between tax and financial accounting methods).

 

 
(b)
 No national, state, local or foreign audits, examinations, investigations, or
other formal proceedings are pending or, to SYN’s knowledge, threatened with
regard to any taxes or tax returns of SYN.  No issue has arisen in any
examination of SYN by any tax authority that if raised with respect to any other
period not so examined would result in a material deficiency for any other
period not so examined, if upheld.  Any adjustment of income taxes of SYN made
in any examination that is required to be reported to the appropriate national,
state, local or foreign tax authorities has been so reported.

 

 
(c)
 To SYN’s knowledge, there are no disputes pending with respect to, or claims or
assessments asserted in writing for, any material amount of taxes upon SYN, nor
has SYN given or been requested in writing to give any currently effective
waiver extending the statutory period of limitation applicable to any tax return
for any period.

 
k)     COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS.
 

 
(a)
 To SYN’s knowledge, SYN has complied with all applicable laws and regulations,
and are not in violation of, and have not received any written notices of
violation with respect to, any laws and regulations in connection with the
conduct of their respective businesses or the ownership or operation of their
respective businesses, assets and properties, except for such noncompliance and
violations as would not, individually or in the aggregate, be material.

 

 
(b)
 To SYN’s knowledge, SYN has all licenses, permits, certificates, franchises and
other authorizations (collectively, the “Authorizations”) necessary for the
ownership or use of its assets and properties and the conduct of its business,
as currently conducted, and have complied with, and are not in violation of, any
Authorization.  All such Authorizations are in full force and effect and there
are no proceedings pending or, to the knowledge of SYN, threatened that seek the
revocation, cancellation, suspension or adverse modification thereof.

 

 
(c)
 To SYN’s knowledge, there are no governmental orders applicable to SYN which
have had a Material Adverse Effect on SYN.



l)    MATERIAL CONTRACTS.  There are no material contracts of SYN currently in
existence except as disclosed in Exhibit E.


m)    ASSETS.  To SYN’s knowledge, SYN owns, leases or has the right to use all
the properties and assets necessary or currently used for the conduct of its
businesses free and clear of all liens of any kind or character.  All items of
equipment and other tangible assets owned by or leased to SYN and which are
material to the operations and business of SYN are in good condition and repair
(ordinary wear and tear excepted).  In the case of leased equipment and other
tangible assets, SYN holds valid leasehold interests in such leased equipment
and other tangible assets, free and clear of all liens of any kind or character.

 
 

--------------------------------------------------------------------------------

 



n)    INSURANCE. To SYN’s knowledge, SYN has in full force and effect the
insurance coverage with respect to its business.  There is no claim pending
under any of such policies as to which coverage has been questioned, denied or
disputed by the underwriters of such policies.  All premiums due and payable
under all such policies have been paid, and SYN is otherwise in compliance in
all material respects with the terms of such policies.  SYN has no knowledge of
any threatened termination of, or material premium increase with respect to, any
of such policies.
 
o)    INTELLECTUAL PROPERTY. To SYN’s knowledge, SYN has no intellectual
property except as disclosed in Exhibit F to this Agreement.
 
p)    INTERESTS OF OFFICERS AND DIRECTORS.  Except as disclosed herein, none of
the officers or directors of SYN has any interest in any property, real or
personal, tangible or intangible, including intellectual property, used in or
developed by the business of SYN, or in any supplier, distributor or customer of
SYN, or any other relationship, contract, agreement, arrangement or
understanding with SYN, except for the normal ownership interests of a
shareholder and employee rights.
 
q)    BROKER’S FEES.  SYN has not employed any broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
the transactions contemplated by this Agreement.
 
r) CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee of SYN
has (i) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity on behalf of, or purportedly on
behalf of, or for the business of SYN, or (ii) made any unlawful payments to
officials or employees of governmental entities or to directors, officers or
employees of foreign or domestic business enterprises.


s)    OWNERSHIP.   SYN owns 100% of all issued and outstanding shares of
Synaptris, Inc. a California Corporation , and 100% of all issued and
outstanding shares of Synaptris Decisions Private Limited, an India
company; there are no options, warrants, restricted stock, preferred stock,
convertible bonds or other instruments to acquire equity issued and outstanding
in Synaptris, Inc. or in Synaptris Decision Private Limited at the Closing
Date.  

 
2.2           REPRESENTATIONS AND WARRANTIES OF BUYER.


The Buyer represents and warrants as follows:


a)       CORPORATE ORGANIZATION AND GOOD STANDING.  Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada, and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.
 
b)       CORPORATE AUTHORITY.  Buyer has all requisite corporate power and
authority to execute, deliver, perform and conclude the transactions
contemplated by this Agreement and all other agreements and instruments related
to this Agreement.
 
c)       NO VIOLATION.  Consummation of the acquisition contemplated herein will
not constitute or result in a breach or default under any provision of any
charter, bylaw, indenture, mortgage, lease, or agreement, or any order,
judgment, decree, law, or regulation by which Buyer is bound.
 
d)       REPORTING STATUS. Buyer is a fully reporting public company.  Buyer has
filed all required periodic reports with the Securities & Exchange Commission
(the "Commission") on Forms 10-Q and 10-K through the fiscal year ended March
31, 2011, and all required Form 8-K reports, all such reports are true and
correct in all material respects and contain no misrepresentation of a material
fact or omission of a material fact.  The common shares of Buyer are quoted at
the OTC Markets OTCBB under the symbol "GBSX". 
 

 
 

--------------------------------------------------------------------------------

 

e)    CAPITALIZATION.
 
(i) On the date of this Agreement, 75,000,000 shares of $0.001 par value common
stock of GBS are authorized and 23,543,790 shares of common stock of Buyer are
issued and outstanding, all of the shares of common stock issued and outstanding
are duly authorized, validly issued, fully paid and non-assessable and none were
issued in violation of any preemptive rights.  25,000,000 shares at $0.001 par
value are authorized for Preferred Stock. There is no class of preferred stock
of Buyer issued on the date of this Agreement.  5,000,000 shares of GBS common
stock have been reserved for issuance upon the exercise of authorized yet
unissued stock options under the Buyer’s 2011 ESOP, 7,550,000 shares of GBS
common stock have been reserved for issuance upon the exercise of warrants sold
or issued by GBS in connection with a private placement of Units consummated
March 2011.  There are no other rights to purchase shares. There are 210
treasury shares of Buyer.  Except as set forth above, as of the date hereof, no
shares or other voting securities of Buyer are issued, reserved for issuance or
outstanding and no shares or other voting securities of Buyer shall be issued or
become outstanding after the date hereof, save for those Shares to be issued
pursuant to this Agreement.  There are no bonds, debentures, notes or other
indebtedness or securities of Buyer that have the right to vote (or that are
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which stockholders of Buyer may vote.  All shares of Buyer
subject to issuance as described above shall, upon issuance on the terms and
conditions specified in the instruments pursuant to which they are issuable, be
duly authorized, validly issued, fully paid, non-assessable and free of
preemptive rights.


(ii) Buyer has no contract or other obligation to repurchase, redeem or
otherwise acquire any shares of Buyer stock, or make any investment (in the form
of a loan, capital contribution or otherwise) in any other Person.  There are no
outstanding subscriptions, options, warrants, puts, calls, rights, exchangeable
or convertible securities or other commitments or agreements of any character
relating to the issued or unissued shares or other securities of Buyer.  None of
the outstanding equity securities or other securities of Buyer was issued in
violation of the Securities Act of 1933 or any other legal requirement.
 
f)
  AUTHORITY; NO VIOLATION.

 
 (i) Buyer has full corporate power and authority to execute and deliver this
Agreement and to comply with the terms hereof and consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by Buyer.  Assuming due authorization, execution and delivery by the
other Parties, this Agreement constitutes the valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as such
enforcement may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium or other
similar laws affecting or relating to the rights of creditors generally, or (ii)
the rules governing the availability of specific performance, injunctive relief
or other equitable remedies and general principles of equity, regardless of
whether considered in a proceeding in equity or at law, or (iii) the specific
terms and conditions of this Agreement.
 
(ii) Neither the execution and delivery of this Agreement by Buyer nor the
consummation by Buyer of the transactions contemplated hereby, nor compliance by
Buyer with any of the terms or provisions hereof, will (A) violate any provision
of the Certificate of Registration or Constitution or the certificates of
registration or constitution, or other charter or organizational documents, of
Buyer or (B) violate any statute, code, ordinance, rule, regulation, judgment,
order, writ, decree or injunction applicable to Buyer or any of its properties
or assets, the violation of which would have a Material Adverse Effect, or (C)
violate, conflict with, result in a breach of any provision of or the loss of
any material benefit under, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of any or all rights or benefits or a right of termination or
cancellation under, accelerate the performance required by or rights or
obligations under, increase any rate of interest payable or result in the
creation of any lien upon any of the respective properties or assets of Buyer
under, any authorization or of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement, contract,
or other instrument or obligation to which is a party, or by which its
properties, assets or business activities may be bound or affected.
 
g)    UNDISCLOSED LIABILITIES.  Buyer has no material obligations or liabilities
of any nature (whether accrued, matured or unmatured, fixed or contingent or
otherwise) other than (i) those set forth or adequately provided for in the
balance sheet (and the related notes thereto) of Buyer as of the end of the most
recent fiscal year  included in the Buyer Financial Statements, (ii) those
incurred in the ordinary course of business consistent with past practice since
the end of the most recent fiscal year  and (iii) those incurred in connection
with the execution of this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
h)    LEGAL PROCEEDINGS.  Buyer is not a party to any, and there is no pending
or, to the knowledge of Buyer, threatened, legal, administrative, arbitral or
other proceeding, claim, action or governmental or regulatory investigation of
any nature against Buyer, or any of its officers or directors which, if decided
adversely to Buyer, would, individually or in the aggregate, be material to
Buyer.  There is no injunction, order, judgment or decree imposed upon Buyer, or
any of its officers or directors, or the assets of Buyer.
 
i)    TAXES AND TAX RETURNS.
 
(a)    (i) Buyer has filed or caused to be filed all  federal, state, foreign
and local tax returns required to be filed with any tax authority; (ii) all such
tax returns are true, accurate, and complete in all material respects; (iii)
Buyer has paid or caused to be paid all taxes that are due and payable by any of
such companies, other than taxes which are being contested in good faith and are
adequately reserved against or provided for in the Buyer Financial Statements,
and (iv) Buyer does not have any material liability for taxes for any current or
prior tax periods in excess of the amount reserved or provided for in the Buyer
Financial Statements (but excluding, for this Clause (iv) only, any liability
reflected thereon for deferred taxes to reflect timing differences between tax
and financial accounting methods).


(b)    No national, state, local or foreign audits, examinations,
investigations, or other formal proceedings are pending or, to Buyer’s
knowledge, threatened with regard to any taxes or tax returns of Buyer.  No
issue has arisen in any examination of the Buyer by any tax authority that if
raised with respect to any other period not so examined would result in a
material deficiency for any other period not so examined, if upheld.  Any
adjustment of income taxes of Buyer made in any examination that is required to
be reported to the appropriate national, state, local or foreign tax authorities
has been so reported.
 
(c)    There are no disputes pending with respect to, or claims or assessments
asserted in writing for, any material amount of taxes upon Buyer, nor has Buyer
given or been requested in writing to give any currently effective waiver
extending the statutory period of limitation applicable to any tax return for
any period.
 
k)     COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS.
 
(a)    Buyer has complied with all applicable laws and regulations, and are not
in violation of, and have not received any written notices of violation with
respect to, any laws and regulations in connection with the conduct of their
respective businesses or the ownership or operation of their respective
businesses, assets and properties, except for such noncompliance and violations
as would not, individually or in the aggregate, be material.
 
(b)   Buyer has all licenses, permits, certificates, franchises and other
authorizations (collectively, the “Authorizations”) necessary for the ownership
or use of its assets and properties and the conduct of its business, as
currently conducted, and have complied with, and are not in violation of, any
Authorization, except where such noncompliance or violation would not,
individually or in the aggregate, be material. 
 
c)    There are no governmental orders applicable to Buyer which have had a
Material Adverse Effect on Buyer.
 
l)    MATERIAL CONTRACTS.  There are no material contracts of Buyer currently in
existence.
 
m)    ASSETS.  Buyer owns, leases or has the right to use all the properties and
assets necessary or currently used for the conduct of its businesses free and
clear of all liens of any kind or character.  All items of equipment and other
tangible assets owned by or leased to Buyer and which are material to the
operations and business of Buyer are in good condition and repair (ordinary wear
and tear excepted).  In the case of leased equipment and other tangible assets,
Buyer holds valid leasehold interests in such leased equipment and other
tangible assets, free and clear of all liens of any kind or character.  


n)    INSURANCE.  Buyer has all necessary insurance coverage with respect to its
business. 
 

 
 

--------------------------------------------------------------------------------

 

 
o)    INTERESTS OF OFFICERS AND DIRECTORS.  Except AS DISCLOSED HEREIN, None of
the officers or directors of Buyer has any interest in any property, real or
personal, tangible or intangible, including intellectual property, used in or
developed by the business of Buyer, or in any supplier, distributor or customer
of Buyer, or any other relationship, contract, agreement, arrangement or
understanding with Buyer, except  for the normal ownership interests of a
shareholder and employee rights.
 
p)    BROKER’S FEES.  Buyer has not employed any broker or finder or incurred
any liability for any broker’s fees, commissions or finder’s fees in connection
with the transactions contemplated by this Agreement.
 
q)    CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee of
Buyer has (i) used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity on behalf of, or
purportedly on behalf of, or for the business of Buyer, or (ii) made any
unlawful payments to officials or employees of governmental entities or to
directors, officers or employees of foreign or domestic business enterprises.
 
3.  CONDITIONS PRECEDENT


3.1           Conditions to Each Party’s Obligations. The respective obligations
of each Party hereunder shall be subject to the satisfaction prior to or at the
Closing of the following conditions:


a)        No Restraints. No statute, rule, regulation, order, decree, or
injunction shall have been enacted, entered, promulgated, or enforced by any
court or governmental entity of competent jurisdiction which enjoins or
prohibits the consummation of this Agreement and shall be in effect.


b)        Legal Action. There shall not be pending or threatened in writing any
action, proceeding, or other application before any court or governmental entity
challenging or seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain any material
damages.


3.2           Conditions to Seller’s Obligations. The obligations of Seller
shall be subject to the satisfaction prior to or at the Closing of the following
conditions unless waived by Seller:


a)        Representations and Warranties of Buyer. The representations and
warranties of Buyer set forth in this Agreement shall be true and correct as of
the date of this Agreement and as of the Closing as though made on and as of the
Closing Date, except: (i) as otherwise contemplated by this Agreement; or (ii)
in respects that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement. “Material Adverse
Effect” for purposes of this Agreement shall mean any change or effect that,
individually or when taken together with all other such changes or effects which
have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, is or is reasonably likely to be materially adverse to
the business, assets, financial condition, or results of operation of the
entity.


b)        Performance of Obligations of Buyer. Buyer shall have performed all
agreements and covenants required to be performed by it under this Agreement
prior to the Closing, except for breaches that do not have a Material Adverse
Effect on the Parties or on the benefits of the transactions provided for in
this Agreement.


3.3           Conditions to Buyer’s Obligations. The obligations of Buyer shall
be subject to the satisfaction prior to or at the Closing of the following
conditions unless waived by Buyer:


a) Representations and Warranties of SYN. The representations and warranties of
SYN set forth in this Agreement shall be true and correct as of the date of this
Agreement and as of the Closing as though made on and as of the Closing, except:
(i) as otherwise contemplated by this Agreement, or (ii) in respects that do not
have a Material Adverse Effect on the Parties or on the benefits of the
transactions provided for in this Agreement.
 

 
 

--------------------------------------------------------------------------------

 


b)      Financial Statements: SYN shall have delivered final financial
statements for its fiscal years ended  2008/09, 2009/10 and 2010/11; and audit
financial statements for 2010/11 in US-GAAP with comparisons/references to
2009/10.


c)      Performance of Seller and SYN. Seller and SYN shall have performed all
agreements and covenants required to be performed by them under this Agreement
prior to Closing, except for breaches that do not have a Material Adverse Effect
on the Parties or on the benefits of the transactions provided for in this
Agreement.

 
4. CLOSING AND DELIVERY OF DOCUMENTS


4.1           Time and Place. The Closing of the transaction contemplated by
this Agreement shall take place at the offices of BUYER, unless otherwise agreed
by the Parties, at the Closing Date upon the full execution of this Agreement,
and the satisfaction of all conditions, specifically the delivery of all
required documents, or at such other time and place as the Parties mutually
agree.  All  proceedings to be taken and all documents to be executed at the
Closing shall be deemed to have been taken, delivered and executed
simultaneously, and no proceeding shall be deemed taken nor documents deemed
executed or delivered until all have been taken, delivered and executed.  The
date of Closing may be accelerated or extended by agreement of the parties.  Any
copy, facsimile telecommunication or other reliable reproduction of the writing
or transmission required by this Agreement or any signature required thereon may
be used in lieu of an original writing or transmission or signature for any and
all purposes for which the original could be used, provided that such copy,
facsimile telecommunication or other reproduction shall be a complete
reproduction of the entire original writing or transmission or original
signature.


4.2           Deliveries by Seller and SYN. At Closing, Seller shall make the
following deliveries to Buyer:


a)        Certified resolutions of the Board and all shareholders of SYN
authorizing the execution and performance of this Agreement.


b)        Stock certificates of SYN representing all of the issued and
outstanding stock of SYN, together with the duly completed share transfer form
signed by the respective shareholders.


c)           Termination of all issued and outstanding options, warrants,
restricted shares, restricted share units, convertible bonds or any other such
instruments as of the day of Closing or a letter from the Company Secretary of
SYN certifying that there are no issued and outstanding options, warrants,
restricted shares, restricted share units, convertible bonds or any other such
instrument as of the day of closing.


4.3           Deliveries by Buyer. At Closing, Buyer shall make the following
deliveries to Seller:


a)            A letter from the Buyer’s CEO or otherwise authorized officer to
the Buyer’s stock transfer agent to issue the shares of common stock of GBS
pursuant to the terms and conditions of this Agreement in the name of Seller or
its designee per Exhibit G;


b)            Certified resolutions of the Board of Directors of Buyer
authorizing the execution and performance of this Agreement, including, but not
limited, to the issuance of shares of common stock of GBS  and the payment of
monies owed Seller by Buyer in consideration for the SYN Shares pursuant to the
terms and conditions of this Agreement.


c)     Wire-transfer of the Cash Consideration (Section 1.2.2) to the SYN &
CSS’s bank as detailed in Exhibit D.


4.4         If the conditions and delivery of documents as listed above are not
fulfilled by either party on or before
              November 30, 2011, this agreement will be terminated on November
30, 2011 without prejudice to either party.
 

 
 

--------------------------------------------------------------------------------

 

 
5.  INDEMNIFICATION AND ARBITRATION


5.1.           Indemnification.


 
a)
Generally, The Seller and SYN, on the one hand, and the Buyer, on the other
hand, (each party, “Indemnifying Party”) shall agree to indemnify, and hold
harmless the other party (“Indemnified Party”) from any and all claims, demands,
liabilities, damages, losses, costs and expenses that the other party shall
incur or suffer, including attorneys fees and costs, that arise, result from or
relate to any breach of, or failure by Indemnifying Party to perform any of
their respective representations, warranties, covenants, or agreements in this
Agreement or in any exhibit, addendum, or any other instrument furnished by the
Indemnifying Party under this Agreement.



 
b)
Certain Limitations on Indemnification Obligations.



 
 (1)  No Indemnified Party shall be entitled to receive any indemnification
payments under Section 5, unless the Indemnifying party receives notice of such
breach or failure and is provided sixty (60) days to cure such breach or
failure.
 
(2)  No Indemnified Party will be entitled to receive any indemnification
payments under Section 5, until the aggregate amount of Losses incurred by the
Indemnified Party, exceed Fifty Thousand Dollars ($50,000) (the “Basket
Amount”); provided, that once the aggregate amount of such Losses exceeds the
Basket Amount, the Indemnifying Party, will be liable for all such Losses,
including those in the Basket Amount.
 
(3)  The maximum aggregate amount of indemnification payments under Section 5
which Buyer will be entitled to receive from each of the Sellers and/or SYN,
upon the triggering of any indemnification obligation hereunder, will not exceed
twenty five (25%) of the proportionate Consideration received by each Seller.
The Consideration amount will be computed based on a) the Market Value of the
GBSX stock on the OTC as on the day of Closing or b) the Cash proceeds if any
received by the Seller either as a result of this agreement or through a sale of
GBSX stock in the market or through private placement by the Seller.
 
(4)  The amount of Loss for which an Indemnified Party will be indemnified in
accordance with this Section 5 will be net of any amounts that are actually
recovered by the Indemnified Party under any insurance policy with respect to
such Losses (and any such recovery related to Losses for which the Indemnified
Party have previously been indemnified will be repaid to the Indemnifying
Party).
 
(5)  Survival. All of the representations and warranties of SYN contained in
this Agreement shall survive the Closing (regardless of any knowledge or
investigations of Buyer) and shall continue in full force and effect for a
period of six (6) months thereafter provided that the representations and
warranties concerning title to the SYN Common Stock are as set forth in Section
2.1d).(3) and any taxes shall survive the applicable statutes of limitations
with respect thereto (the “Survival Period”), after which such representations
and warranties shall terminate and have no further force or effect. All of the
representations and warranties of Buyer contained in this Agreement shall
survive the Closing (regardless of any knowledge or investigation of
Shareholders or SYN) and shall continue in full force and effect for a period of
six (6) months thereafter. All covenants of the parties in this Agreement shall
survive the Closing and shall continue in full force thereafter.

 
5.2           Arbitration and Governing Law. The parties hereby agree that any
and all claims (except only for requests for injunctive or other equitable
relief) whether existing now, in the past or in the future as to which the
parties or any affiliates may be adverse parties, and whether arising out of
this Agreement or from any other cause, will be resolved by arbitration before
the American Arbitration Association within the State of New York.

 
 

--------------------------------------------------------------------------------

 
 

 
a)
The parties hereby irrevocably consent to the jurisdiction of the American
Arbitration Association and the situs of the arbitration (and any requests for
injunctive or other equitable relief) within the State of New York.  Any award
in arbitration may be entered in any domestic or foreign court having
jurisdiction over the enforcement of such awards.



b)        The law applicable to the arbitration and this Agreement shall be that
of the State of New York, determined without regard to its provisions which
would otherwise apply to a question of conflict of laws.


c)        The arbitrator may, in its discretion, allow the parties to make
reasonable disclosure and discovery in regard to any matters which are the
subject of the arbitration and to compel compliance with such disclosure and
discovery order.  The arbitrator may order the parties to comply with all or any
of the disclosure and discovery provisions of the Federal Rules of Civil
Procedure, as they then exist, as may be modified by the arbitrator consistent
with the desire to simplify the conduct and minimize the expense of the
arbitration.


d)   Regardless of any practices of arbitration to the contrary, the arbitrator
will apply the rules of contract and other law of the jurisdiction whose law
applies to the arbitration so that the decision of the arbitrator will be, as
much as possible, the same as if the dispute had been determined by a court of
competent jurisdiction.


e)   Any award or decision by the American Arbitration Association shall be
final, binding and non-appealable except as to errors of law or the failure of
the arbitrator to adhere to the arbitration provisions contained in this
Agreement.  Each party to the arbitration shall pay its own costs and counsel
fees except as specifically provided otherwise in this Agreement.


f)   In any adverse action, the parties shall restrict themselves to claims for
compensatory damages and\or securities issued or to be issued and no claims
shall be made by any party or affiliate for lost profits, punitive or multiple
damages.


g)  The parties covenant that under no conditions will any party or any
affiliate file any action against the other (except only requests for injunctive
or other equitable relief) in any forum other than before the American
Arbitration Association, and the parties agree that any such action, if filed,
shall be dismissed upon application and shall be referred for arbitration
hereunder with costs and attorney's fees to the prevailing party.


h)  It is the intention of the parties and their affiliates that all disputes of
any nature between them, whenever arising, whether in regard to this Agreement
or any other matter, from whatever cause, based on whatever law, rule or
regulation, whether statutory or common law, and however characterized, be
decided by arbitration as provided herein and that no party or affiliate be
required to litigate in any other forum any disputes or other matters except for
requests for injunctive or equitable relief. This Agreement shall be interpreted
in conformance with this stated intent of the parties and their affiliates.

 
6.  GENERAL PROVISIONS.


6.1           FURTHER ASSURANCES.  From time to time, each party will execute
such additional instruments and take such actions as may be reasonably required
to carry out the intent and purposes of this Agreement.


6.2           WAIVER.  Any failure on the part of either party hereto to comply
with any of its obligations, agreements, or conditions hereunder may be waived
in writing by the party to whom such compliance is owed.


6.3           BROKERS.  Each party agrees to indemnify and hold harmless the
other party against any fee, loss, or expense arising out of claims by brokers
or finders employed or alleged to have been employed by the indemnifying party.

 
 

--------------------------------------------------------------------------------

 
 

6.4           NOTICES.  All notices and other communications hereunder shall be
in writing and shall be given by personal delivery, overnight delivery, mailed
by registered or certified mail, postage prepaid, with return receipt requested,
as follows:


If to Seller and SYN, to:


the shareholders of SYN Global, Inc.
Shareholder Representative


Madan S. Kumar
Representative Shareholder
madan@synaptris.com
Phone: +1 (212) 863 9625
 
If to Buyer, to:


GBS Enterprises, Inc..
CEO Joerg Ott
302 North Brooke Drive
Canton, GA 30114
USA
jott@gbsx.us
Phone: +1 (404) 474 7256
 
The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail, such notice shall be
deemed given upon receipt and delivery or refusal.


6.5           ASSIGNMENT.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their successors and assigns; provided,
however, that any assignment by either party of its rights under this Agreement
without the written consent of the other party shall be void.


6.6           COUNTERPARTS.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.


6.7           REVIEW OF AGREEMENT.  Each party acknowledges that it has had time
to review this Agreement and, as desired, consult with counsel.  In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.


6.8           SCHEDULES/EXHIBITS.  All schedules and exhibits attached hereto,
if any, shall be acknowledged by each party by signature or initials thereon.

 
<Remainder of this page left blank>


<SIGNATURE PAGE FOLLOWS>
 

 
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.


GBS ENTERPRISES, INC.
     
BY:
/s/ Joerg Ott
 
JOERG OTT
 
ITS: CEO
     
SD HOLDINGS Ltd.
     
BY:
/s/ Madan S. Kumar
 
Madan S. Kumar
 
ITS: REPRESENTATIVE
     
SYN SHAREHOLDERS
     
BY:
/s/ Madan K. Kumar
 
Madan S. Kumar
 
ITS: REPRESENTATIVE
 

 

 
 

--------------------------------------------------------------------------------

 



GBS/SYN ACQUISITION AGREEMENT
EXHIBIT LIST
 
 
A.
LIST OF SHAREHOLDERS OF SYN, NUMBER OF EQUIVALENT VOTING SHARES AND PERCENTAGE
OF OWNERSHIP



 
B.
LIST OF LOANS PAYABLE



 
C.
LIST OF CASH PAYMENT DISTRIBUTION TO SHAREHOLDERS OF SYN AND AMOUNT IN US$



 
D.
SYN BANK DETAILS



 
E.
LIST OF ALL MATERIAL CONTRACTS



 
F.
LIST OF INTELLECTUAL PROPERTY OF SYN



 
G.
GBSX SHARE DISTRIBUTION


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


LIST OF SHAREHOLDERS OF SYN, NUMBER OF EQUIVALENT VOTING SHARES AND PERCENTAGE
OF OWNERSHIP
 
SD Holdings - List of shareholders
               
Total number of shares
       
Share
     
Number of
   
 Post Conversion of
        certificate       shares as per     Warrants, Restricted        
Number
 
Shareholder Full Name
 
certificate
   
 Shares & RSU's
   
%age Holding
 
38
 
Francis Xavier Chammany Francis
    1,098       1,098       0.007 %
39
 
Nithya Priya Rajkumar
    1,098       1,098       0.007 %
40
 
Sankaran Saminathan
    1,412       1,412       0.009 %
41
 
Aditya Ravindra Shah
    2,119       2,119       0.014 %
9
 
Vijay Shankar Seshagiri Rao
    9,412       9,412       0.063 %
11
 
Gowri Varatharaj
    9,412       9,412       0.063 %
12
 
Sundararaman Kuppusamy
    9,412       9,412       0.063 %
13
 
Leslie George
    9,412       9,412       0.063 %
15
 
Djeakandane Govindane
    9,412       9,412       0.063 %
16
 
Rangarajan Seshadri
    9,412       9,412       0.063 %
19
 
Vijay Ragavan. G
    9,412       9,412       0.063 %
20
 
Eresseril Dominic John
    9,412       9,412       0.063 %
21
 
M Krishna Prasad
    9,412       9,412       0.063 %
23
 
Harish Malisetty
    9,412       9,412       0.063 %
27
 
Raja Varatharajan
    11,766       11,766       0.078 %
42
 
Edward S. Hasicka
    14,119       14,119       0.094 %
10
 
Jayaram Annapu Reddy
    18,825       18,825       0.125 %
37
 
Edward S. Hasicka
    36,628       36,628       0.244 %
33
 
Paramasivam Venkataramasamy
    70,593       70,593       0.470 %
36
 
Jeffrey P. Lechleiter
    70,593       70,593       0.470 %
6 (S)
 
Phaneesh Murthy
    99,200       99,200       0.661 %
24
 
Balakrishnan Hariharan
    117,655       117,655       0.784 %

 
 
 

--------------------------------------------------------------------------------

 
 
25
 
Paramasivam Venkataramasamy
    141,186       141,186       0.940 %
30
 
Thomas Chennikara
    234,426       234,426       1.561 %
35
 
Edward S. Hasicka
    235,311       235,311       1.567 %
32
 
Madan S. Kumar
    235,358       235,358       1.568 %
5 (S)
 
Thomas Chennikara
    415,100       415,100       2.765 %
29
 
Madan S. Kumar
    470,621       470,621       3.135 %
34
 
Jeffrey P. Lechleiter
    470,621       470,621       3.135 %
31
 
Thomas Chennikara
    595,749       595,749       3.968 %
44
 
SB Asia Investment Fund II, L.P
    1,084,000       1,084,000       7.220 %
RSA1
 
Madan S. Kumar
    756,544       756,544       5.039 %
RSA2
 
Jeffrey P. Lechleiter
    756,544       756,544       5.039 %
RSA3
 
Paramasivam Venkataramasamy
    302,618       302,618       2.016 %
SDCTML1
 
Cybernet Technologies Mauritius Limited
            6,716,019       44.734 %
SDCTML2
 
Cybernet Technologies Mauritius Limited
            849,417       5.658 %
RSU
 
Ravin Andrew Carr
            107,000       0.713 %
RSU
 
Ramesh Babu Kandaswami
            107,000       0.713 %
RSU
 
Dinesh Janakiraman
            50,000       0.333 %
RSU
 
Raja Varatharajan
            50,000       0.333 %
RSU
 
Vijay Ragavan Gopala Sundaram
            50,000       0.333 %
RSU
 
Jayaram Anappu Reddy
            50,000       0.333 %
RSU
 
Krishna Prasad Manickam
            50,000       0.333 %
RSU
 
Rohan Sachdev
            50,000       0.333 %
RSU
 
Murali Rajagopalan
            50,000       0.333 %
RSU
 
Sreekumar
            50,000       0.333 %
RSU
 
Leslie George
            24,000       0.160 %
RSU
 
Eresseril Dominic John
            24,000       0.160 %
RSU
 
Anantharaman Kalyan
            24,000       0.160 %

 
 
 

--------------------------------------------------------------------------------

 
 
RSU
 
Srikanth Chowduru Kallutla
            24,000       0.160 %
RSU
 
Sriram Nandakumar
            24,000       0.160 %
RSU
 
Rangarajan Seshadri
            14,000       0.093 %
RSU
 
Vishwanath Muthukumarasamy
            14,000       0.093 %
RSU
 
Saipradeep Somu Chetty Tharanipathy
            14,000       0.093 %
RSU
 
Henna Mehrotra
            14,000       0.093 %
RSU
 
Richy Thomas Mathew
            10,000       0.067 %
RSU
 
Fazeela Sikkander Batcha
            10,000       0.067 %
RSU
 
Sundararaman Kuppusamy
            10,000       0.067 %
RSU
 
Vadivelan Dakshinamurthy
            10,000       0.067 %
RSU
 
John Sundar Raj Swaminathan
            10,000       0.067 %
RSU
 
Mirunalini Mothilal
            10,000       0.067 %
RSU
 
Gopikrishna Sambamurthy
            10,000       0.067 %
RSU
 
Mohammed Sibgatullah Syed
            10,000       0.067 %
RSU
 
Rajendran Padmanabhan
            10,000       0.067 %
RSU
 
Edward S. Hasicka
            260,132       1.733 %
RSU
 
Paramasivam Venkataramasamy
            70,337       0.469 %
Total
        6,237,304       15,013,209       100.000 %

 

 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
LIST OF LOANS PAYABLE


Dues payable to
 
Amount
 
SlashSupport Inc
  $ 119,947  
Cybernet Software Systems Inc
  $ 292,602  
CSS Corp Europe Ltd
  $ 9,409  
Total Payment owed to CSS by Synaptris (in US$)
  $ 421,958  


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
LIST OF CASH PAYMENT DISTRIBUTION TO SHAREHOLDERS OF SYN ANDAMOUNT IN US$


Share
     
Total number of shares
       
Certificate
     
Purchased from
       
Number
 
Shareholder Full Name
 
Shareholder
   
Amount
 
38
 
Francis Xavier Chammany Francis
    1,098     $ 233.31  
39
 
Nithya Priya Rajkumar
    1,098     $ 233.31  
40
 
Sankaran Saminathan
    1,412     $ 300.03  
41
 
Aditya Ravindra Shah
    2,119     $ 450.26  
9
 
Vijay Shankar Seshagiri Rao
    9,412     $ 1,999.91  
11
 
Gowri Varatharaj
    9,412     $ 1,999.91  
12
 
Sundararaman Kuppusamy
    9,412     $ 1,999.91  
13
 
Leslie George
    9,412     $ 1,999.91  
15
 
Djeakandane Govindane
    9,412     $ 1,999.91  
16
 
Rangarajan Seshadri
    9,412     $ 1,999.91  
19
 
Vijay Ragavan. G
    9,412     $ 1,999.91  
20
 
Eresseril Dominic John
    9,412     $ 1,999.91  
21
 
M Krishna Prasad
    9,412     $ 1,999.91  
23
 
Harish Malisetty
    9,412     $ 1,999.91  
27
 
Raja Varatharajan
    11,766     $ 2,500.10  
10
 
Jayaram Annapu Reddy
    18,825     $ 4,000.03      
Paramasivam Venkataramasamy
    47,062     $ 10,000.00      
Madan S. Kumar
    156,905     $ 33,339.88      
Thomas Chennikara
    153,023     $ 32,515.00      
Total
    487,428     $ 103,571.00  


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
SYN Bank Details for payment of $103,571 as detailed in Exhibit C.


Beneficiary Account:
01-201-10341-00
Beneficiary Name:
SD Holdings
Beneficiary Address:
608 St James Court, St Denis Street
 
Port Louis, Mauritius



Beneficiary Bank Name:
Standard Chartered Bank (Mauritius) Limited
Bank City and State:
Cybercity, Ebene, Mauritius
Bank Country:
Mauritius
ABA or SWIFT Code:
SCBLMUMU



Cybernet Software Systems Inc Bank Details for payment of $421,958 as detailed
in Exhibit B.


Beneficiary Account:
 
3300382239
Beneficiary Name:
 
Cybernet Software Systems Inc
Beneficiary Address:
 
3031 Tisch Way, Suite 300, San Jose, CA 95128
Beneficiary Bank Name:
 
Silicon Valley Bank
Bank City and State:
 
Santaclara, California
Bank Country:
 
USA
ABA or SWIFT Code:
 
121140399


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


LIST OF MATERIAL CONTRACTS


#
 
Name
 
Address
 
Amount in US$
 
1
             
2
             
3
               
4
               
5
               
6
               
7
               
8
               
9
               
10
               
11
               
12
               
13
               
14
                                 
TOTAL
       


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


LIST OF INTELLECTUAL PROPERTY OF SYN


#
 
Product Name
Technology
 
Description
 
First Day of Launch
Date of Latest Release
 
Patent]
Patent
Pending
1
 
IntelliPRINT
 
Information management product offerings for Lotus Notes and Domino applications
that provide Reporting, Analysis and Dashboards using Lotus Notes and Domino
application data
 
Date of First Commercial Release: February 9, 1998Latest Release: January 20,
2011
 
No patents have been filed yet.
2
 
IntelliVIEW
 
Information management product offerings for RDBMS (such as DB2, MS SQL, MySQL
and Oracle databases)  that provide Reporting, Analysis and Dashboards using the
RDBMS data
 
Date of First Commercial Release: October 18, 2001
 
Latest Release: April 11, 2011
 
No patents have been filed yet.
3
 
FewClix
 
Data Indexing and Search technology
 
email indexing & search for Lotus Notes Client and Domino Webmail email data
 
Date of First Commercial Release: June 17, 2010
 
Latest Release: June 30, 2011
 
No patents have been filed yet.
4
 
intelliview NXT
 
Next Generation, OS and Browser agnostic Information management product
offerings for RDBMS (such as DB2, MS SQL, MySQL and Oracle databases)  that
provide Analysis and Dashboards using the RDBMS data
 
Currently in beta testing
 
No patents have been filed yet.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
GBSX Share Distribution
 
 
         
Number
   
Number
   
Percentage
     
Shareholder Full
     
of SYN
   
of GBS
   
of GBS
 
#
 
Name
 
Mailing Address
 
Shares
   
Shares
   
Shares
 
1
 
Edward S. Hasicka
        14,119       680       0.097 %
2
 
Edward S. Hasicka
        36,628       1,765       0.252 %
3
 
Paramasivam Venkataramasamy
        23,531       1,134       0.162 %
4
 
Jeffrey P. Lechleiter
        70,593       3,402       0.486 %
5
 
Phaneesh Murthy
        99,200       4,780       0.683 %
6
 
Balakrishnan Hariharan
        117,655       5,670       0.810 %
7
 
Paramasivam Venkataramasamy
        141,186       6,804       0.972 %
8
 
Thomas Chennikara
        234,426       11,297       1.614 %
9
 
Edward S. Hasicka
        235,311       11,340       1.620 %
10
 
Madan S. Kumar
        78,453       3,781       0.540 %
11
 
Thomas Chennikara
        415,100       20,004       2.858 %
12
 
Madan S. Kumar
        470,621       22,679       3.240 %
13
 
Jeffrey P. Lechleiter
        470,621       22,679       3.240 %
14
 
Thomas Chennikara
        442,726       21,335       3.048 %
15
 
SB Asia Investment Fund II, L.P
        1,084,000       52,238       7.463 %
16
 
Madan S. Kumar
        756,544       36,450       5.207 %
17
 
Jeffrey P. Lechleiter
        756,544       36,458       5.208 %
18
 
Paramasivam Venkataramasamy
        302,618       14,583       2.083 %
19
 
Cybernet Technologies Mauritius Limited
        6,716,019       323,646       46.235 %
20
 
Cybernet Technologies Mauritius Limited
        849,417       40,934       5.848 %


 
 

--------------------------------------------------------------------------------

 


21
 
Ravin Andrew Carr
        107,000       5,156       0.737 %
22
 
Ramesh Babu Kandaswami
        107,000       5,156       0.737 %
23
 
Dinesh Janakiraman
        50,000       2,410       0.344 %
24
 
Raja Varatharajan
        50,000       2,410       0.344 %
25
 
Vijay Ragavan Gopala Sundaram
        50,000       2,410       0.344 %
26
 
Jayaram Anappu Reddy
        50,000       2,410       0.344 %
27
 
Krishna Prasad Manickam
        50,000       2,410       0.344 %
28
 
Rohan Sachdev
        50,000       2,410       0.344 %
29
 
Murali Rajagopalan
        50,000       2,410       0.344 %
30
 
Sreekumar
        50,000       2,410       0.344 %
31
 
Leslie George
        24,000       1,157       0.165 %
32
 
Eresseril Dominic John
        24,000       1,157       0.165 %
33
 
Anantharaman Kalyan
        24,000       1,157       0.165 %
34
 
Srikanth Chowduru Kallutla
        24,000       1,157       0.165 %
35
 
Sriram Nandakumar
        24,000       1,157       0.165 %
36
 
Rangarajan Seshadri
        14,000       675       0.096 %
37
 
Vishwanath Muthukumarasamy
        14,000       675       0.096 %
38
 
Saipradeep Somu Chetty Tharanipathy
        14,000       675       0.096 %
39
 
Henna Mehrotra
        14,000       675       0.096 %
40
 
Richy Thomas Mathew
        10,000       482       0.069 %
41
 
Fazeela Sikkander Batcha
        10,000       482       0.069 %
42
 
Sundararaman Kuppusamy
        10,000       482       0.069 %
43
 
Vadivelan Dakshinamurthy
        10,000       482       0.069 %
44
 
John Sundar Raj Swaminathan
        10,000       482       0.069 %
45
 
Mirunalini Mothilal
        10,000       482       0.069 %
46
 
Gopikrishna Sambamurthy
        10,000       482       0.069 %
47
 
Mohammed Sibgatullah Syed
        10,000       482       0.069 %
48
 
Rajendran Padmanabhan
        10,000       482       0.069 %
49
 
Edward S. Hasicka
        260,132       12,536       1.791 %
50
 
Paramasivam Venkataramasamy
        70,337       3,390       0.484 %    
 Total
 
-
    14,525,781       700,000.00       100.00 %


 
 

--------------------------------------------------------------------------------

 